UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7068


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TYRONE MCNEIL,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00305-TDS-1; 1:11-cv-00409-TDS-JLW)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone McNeil, Appellant Pro Se. Robert Michael Hamilton, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tyrone    McNeil      seeks       to    appeal        the     district       court’s

order accepting the recommendation of the magistrate judge and

denying    relief       on    his    28    U.S.C.A.         §    2255      (West     Supp.       2013)

motion.        McNeil     also      seeks    to      appeal       the    magistrate         judge’s

denial of the motion to amend his § 2255 motion.                                The orders are

not    appealable       unless      a     circuit          justice      or    judge       issues    a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate       of     appealability           will       not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the     merits,     a     prisoner         satisfies         this    standard      by

demonstrating         that     reasonable            jurists       would       find       that     the

district       court’s       assessment      of       the       constitutional           claims    is

debatable      or     wrong.        Slack    v.       McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and      that       the    motion      states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that McNeil has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                        We

                                                 2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3